                                                                                                          p i! _    D

                          IN THE UNITED STATES DISTRICT COURT FOR                                                         qIV-'
                                THE SOUTHERN DISTRICT OF GEORGIA
                                            SAVANNAH DIVISION                                   2013 JUL "3 PH 3: li5

KEVIN BROOKS,
                                                                                                     r—T-      I   (■ C    ''i
                                                                                                     •.        i. 1^1* uA.
         Petitioner,

V.                                                                       CASE NO. CV418-248


CLINTON PERRY,

         Respondent.



                                                   ORDER


         Before          the     Court       is     the       Magistrate           Judge's        Report           and

Recommendation             (Doc.        14),       to    which         objections        have     been      filed

(Doc.         17;        Doc.        18).    Petitioner's               objections,         however,               are

overruled           and    the       report       and       recommendation          is    ADOPTED         as       the

Court's opinion in this case. Accordingly, Petitioner's Petition

for Writ of Habeas Corpus (Doc. 1) is DENIED.

         In    his        federal       habeas          petition.          Petitioner        raises          three

challenges           to    his       underlying          state      court     conviction.          (Doc.           1.)

Essentially,              Petitioner         argues          that      his   appellate          counsel             was

ineffective by failing to (1) argue that his trial counsel was

ineffective for not quashing both indictments which were returned

by   a    convicted             felon       (Doc.       1    at     16);     (2)    cite     law     or            show

prejudice           when       arguing      that        Petitioner         was   subject to         a       Bruton

violation           at    trial (Id.          at    19);      and      (3) show      that Petitioner's

trial         counsel          was    ineffective            for       failing      to    object          to        the

introduction              of     404(b)       evidence            at    trial      (Id.      at     21).            The
Magistrate Judge reviewed each of Petitioner's claims and denied

each claim on the merits. While this Court is in full agreement

with the Magistrate Judge, the Court will briefly address some of

Petitioner's objections.

I.      FAILURE TO QUASH THE INDICTMENTS


        In     his    petition.      Petitioner     alleges      that   his       appellate

counsel was ineffective for failing to raise a claim against his

trial counsel for failing to move to quash two indictments that

were returned by a grand jury that included                         a convicted felon.

(Doc. 1 at           16.) Petitioner contends that these indictments were

void and that his trial counsel should have moved to quash each of

these indictments. (Id.) The Magistrate Judge, however, disagreed.

(Doc.    14.)        The    Magistrate    Judge   found   that      Petitioner's      claim

should be denied because the decision not to quash the indictments

was a        viable    tactical strategy employed by             his attorney not to

further delay Petitioner's inevitable trial. (Id. at 11-14.) The

Magistrate          Court    found   that   the    Government       would   have     simply

sought a new indictment against Petitioner. (Id. at 12.)

      In      his     objections.     Petitioner     asserts     that   the   Magistrate

Judge        is   incorrect     because     O.C.G.A § 17-7-53.1         states      that   a

defendant cannot be indicted after two previous indictments for

the     same       offense    are    quashed.     (Doc.   17   at    9-10.)   Petitioner

contends          that the     two indictments      brought    against      him    while   a

convicted felon sat on the grand jury should have been quashed and
would    have,      as    a    result, barred      his   prosecution      in    this case.

(Id.)

       Petitioner's            argument,    however,     is     based     on     a       flawed

understanding of the law. As noted by the state habeas court, "the

trial court would not have been required to grant the motions [to

quash]    and     could,        instead,    have    entered     a    judgment     of      nolle

prosequi as to one of both of [the motions] so that O.C.G.A. § 17-

5-53.1       would       not     have    been    triggered      to     prevent       a    third

indictment." (Doc. 13, Attach. 11 at 5 (citing Blanton v. State,

324 Ga. App. 610, 751 S.E.2d 431 (2013)).) Because the trial court

had discretion to enter a judgment of nolle prosequi as to one or

both    of    the    indictments         and     forgo   the    option    to     quash        the

indictments. Petitioner is unable to show that he is entitled to

any     relief.      Petitioner         cannot    show   that    the    outcome          of   his

proceeding       would        have been different had           his attorney moved to

quash    the indictments. As a              result, Petitioner's claim must be

denied.


II.    FAILURE TO PROPERLY ARGUE BRUTON VIOLATION


       In his petition. Petitioner also alleges that his appellate

counsel was ineffective for failing to properly cite case law to

support his argument that Petitioner suffered a Bruton violation

at trial. A Bruton violation occurs when a court improperly allows

the jury to hear extrajudicial statements of a non-testifying co-

defendant that implicates the defendant. Bruton v. United States,
391    U.S. 123, 132, 88             S.   Ct.    1620,       1625-26, 20 L. Ed.              2d    476

(1968).      Petitioner      contends           that     there        was    an     impermissible

reference to a confession of his co-defendant at trial and use of

a     redacted     confession        by    his     co-defendant             that     should       have

resulted in a mistrial. (Doc. 1                   at 19.) On review, the Magistrate

Judge found that Petitioner's claim failed because Petitioner was

unable      to   show   that     the      state    court's       determination            that     the

Bruton      violation      did   not      affect       the   outcome        of     his    trial    was

unreasonable. (Doc. 14 at 14-17.)

       In    his    objections.        Petitioner         suggests          that    the    redacted

version of his co-defendant's confession was improper and should

have    entitled     him    to   a   mistrial.         (Doc.     17    at    17-18.)      Moreover,

Petitioner       complains       that     his     appellate       counsel          was    unable    to

explain their failure to cite case law in support of the argument

on appeal that he was entitled to a new trial due to the Bruton

violation. (Id. at 18.)

       After       careful       review     of      the       record         and     Petitioner's

objections, this Court must again emphasize that Petitioner has

failed to show that the underlying Bruton violation in this case

impacted the outcome of his trial. In United States v. Turner, 474

F.3d 1265, 1278 (11th Cir. 2007), the Eleventh Circuit found that

a defendant was unable to show that an alleged Bruton violation

impacted the outcome of his trial when the Government presented

overwhelming evidence of the defendant's guilt. Likewise, in this
case, Petitioner has not shown that the reference to his co-

defendant's      testimony          made    any     difference          in     light      of     the

overwhelming         evidence       presented       to     the     jury.       As     such,      his

appellate counsel was not ineffective by failing to support this

claim with case law or show                  prejudice arising from the alleged

Bruton violation on appeal.

III. FAILURE TO CHALLENGE 404(B) EVIDENCE


     In his petition, Petitioner finally argues that his appellate

counsel was ineffective for failing to show that his trial counsel

was ineffective by not objecting to the use of a prior uncharged

robbery by the Government at trial. (Doc. 1 at 21.) On review, the

Magistrate      Judge      concluded       that there        was    no evidence            in    the

record   to     show    that       the   state     habeas     court      did       not   properly

consider       and     deny     Petitioner's         claim.        In        his    objections.

Petitioner asserts that the testimony was not admissible to prove

either   motive       or    identity       and    was,     therefore,         inadmissible        at

trial. (Doc. 17 at 19-23.) Additionally, Petitioner contends that

the evidence was highly prejudicial in his case. (Id.)

     After      careful       consideration,         this        Court       agrees      with    the

Magistrate Judge's conclusion that Petitioner has not offered any

basis    for    this       Court    to     find    that    the     state       court      made    an

unreasonable determination with respect to Petitioner's claim. The

standard   that       this    Court      must     review    the    state       habeas      court's

findings is highly deferential. See Bishop v. Warden, GDCP, 726
F.3d 1243, 1253 (11th Cir. 2013) (noting that "[28 U.S.C. § 2254]

^imposes a highly deferential standard for evaluating state court

rulings'      and       Memands    that    state-court        decisions    be    given   the

benefit of the doubt" (quoting Renico v. Lett, 559 U.S. 766, 773,

130    S.    Ct.    1855,   176    L.Ed.2d    34    (2014))).       Petitioner     has   not

provided a sufficient basis to find that the state court's denial

of    Petitioner's claim that             his trial counsel         was ineffective for

failing      to     challenge      the     evidence      of   his    prior      charge   was

unreasonable. Accordingly, Petitioner's claim must be denied.

     IV.    CONCLUSION


        For the foregoing reasons, the Court agrees with the report

and    recommendation.        Accordingly,         the   report     and    recommendation

(Doc.       14)    is    ADOPTED    as     this    Court's      opinion.     Petitioner's

Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. The Clerk

is DIRECTED to close this case.


        SO ORDERED this                  day of July 2019.




                                           WILLIAM T. MOORE,
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
